Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Combination Weigh Device with Selectable Weigh Stations to Optimize Product Throughput ”. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-10 recite the term “part of the second hoppers”, which is unclear as to what amount and structure of the second hoppers is removed and attached.  Examiner recommends the term read as “when at least one of the second hoppers is removed… the mass of the article held in each of the plurality of second hoppers 27FP 19-0253-00US-ISDother than the removed second hoppers”.
Claim 2 recites the limitation “when the part of the second hoppers after removal is attached”, which is unclear as to whether removed second hoppers are re-attached and the the mass of the article held in the removed second hoppers when the removed second hoppers are re-attached”. 
Claim 3 recites the limitation “wherein 10the control unit continues the combination calculation based on the weighing value corresponding to the mass of the article held in each of the plurality of second hoppers including a part of the second hoppers when the weighing unit performs zero point” correction, which is unclear as to whether the zero point adjustment removes or includes the values of the removed second hoppers.  It seems the zero point correction would involve the subtraction of the removed second hoppers.
Claim 4 recites the limitation “other than a part of the second hoppers when removal of the part of the second hoppers included in the plurality of second hoppers is 20detected” which is unclear and seems to be stating “the control unit starts the combination calculation based on the weighing value corresponding to the mass of the article held in each of the second hoppers other than the detected removed second hoppers”.
Claim 5 recites the limitation “other than a part of the second hoppers when an error of the part of the second hoppers included in the plurality of second hoppers is 28FP19-0253-OOUS-ISDdetected” which is unclear and seems to be stating “the control unit starts the combination calculation based on the weighing value corresponding to the mass of the article held in each of the second 25hoppers other than removed hoppers when an error of the removed hoppers is detected”.
Claim 6 recites the limitation “wherein the control unit starts the combination calculation based on the weighing 5value corresponding to the mass of the article held in each of the second hoppers other than a part of the second hoppers when an operation for removing the part of the second hoppers included in the plurality of second hoppers from the combination calculation is input”, which is unclear and seems to be stating “wherein the control unit starts the combination calculation based on the weighing 5value corresponding to the mass of the article held in each of the second hoppers other than the removed second hoppers where an operation for removing at least one of the second hoppers is manually input”.
Claim 10 recites “the third weighing hoppers”, where the hoppers were previously cited as “the third hoppers” which is unclear since “the third hoppers” in the written disclosure [0015]  all seem to be holding hoppers and not weighing hoppers. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 & 7 are rejected under 35 U.S.C. 102 (a)(1 & 2) as being anticipated by Fujitani (US 5736684; “Fujitani”).

Claim 1 (as best interpreted). Fujitani discloses a combination weighing device (Fig. 1: combinational weigher) [Col. 5 lines 50-67:  a combinational weighing apparatus according to a  comprising: a conveyance unit (Fig. 1: supply conveyor 21) configured to convey an article (Fig. 1: articles “M”); a plurality of first hoppers (Fig. 1: pool hoppers 28 (28-1 to 28-N)) each configured to receive [Col. 6 lines 5-15:  article M to be weighed are supplied onto and temporarily pooled in a corresponding number of pool hoppers 28 (28-1 to 28-N)]  the article (Fig. 1:articles “M”) 5conveyed [Col. 6 lines 1-5: a supply conveyor 21 through which articles M to be weighed are supplied onto a supply chute 22] by the conveyance unit (Fig. 1: supply conveyor 21), temporarily hold the received article (Fig. 1:articles “M”) [Col. 6 lines 5-15], and then discharge the article (Fig. 1:articles “M”) downstream [Col. 6 lines10-15: discharge gates 40 (40-1 to 40-N) of the pool hoppers 28 are subsequently opened, the articles M to be weighed within those pool hoppers 28 are discharged onto a corresponding number of weighing hoppers 30 (30-1 to 30-N)]; a plurality of second hoppers (Fig. 1: weighing hoppers 30 (30-1 to 30-N)) detachably provided [Col. 2 lines 42-47:  requiring a regular cleaning of the weighing hoppers or a replacement of the weighing hoppers with similar weighing hoppers and, therefore, the necessity often occurs to remove the weighing hoppers for cleaning or replacement purpose] on a downstream side of the plurality of first hoppers (Fig. 1: pool hoppers 28 (28-1 to 28-N)) [Col. 6 lines10-15:  hoppers 28 are subsequently opened, the articles M to be weighed within those pool hoppers 28 are discharged onto a corresponding number of weighing hoppers 30] and each configured to receive [Col. 6 lines10-15] the article (Fig. 1:articles “M”) discharged from corresponding one of the plurality of 10first hoppers (Fig. 1: pool hoppers 28 (28-1 to 28-N)) [Col. 6 lines10-15: hoppers 28 are subsequently opened, the articles M to be weighed within those pool hoppers 28 are discharged onto a corresponding number of weighing hoppers 30] temporarily hold the received article (Fig. 1:articles “M”) [Col. 6 lines: 20-27], and then discharge the article (Fig. 1:articles “M”) downstream [Col. 6 lines: 20-27:  the respective weights of the articles M are ; a weighing unit (Fig. 1: A weight detecting means 1 (1-1 to 1-N)) configured to weigh the article (Fig. 1:articles “M”) held in each of the plurality of second hoppers (Fig. 1: weighing hoppers 30 (30-1 to 30-N)) [Col. 6 lines 15 -20: a load cell, employed for each of the weighing hoppers 30, measures the weight of the article M to be weighed], and obtain a weighing value corresponding to mass of the article (Fig. 1:articles “M”) [Col. 6 lines 15 -20]; and  15a control unit (Fig. 2: CPU 50) configured to perform combination calculation [Col. 6 lines 50-55: The central processing unit 50 includes a combinational calculating means 52] to select such a combination of weighing values a total value of which becomes a target weighing value [Col. 6 lines 55-64: a combination of the weighing hoppers 30 which would eventually result in a combination of the articles M of a total value or a total weight falling within an acceptable range of total weight relative to the target value or the target weight, and then to open the discharge gate 42 of the selected weighing hoppers 30 so that the combination of the articles M which measures an acceptable weight can be discharged from the associated weighing hoppers 30], and discharge the article (Fig. 1:articles “M”) from the second hopper (Fig. 1: weighing hoppers 30 (30-1 to 30-N)) [Col. 6 lines: 20-27:  when respective discharge gates 42 (42-1 to 42-N) of the selected weighing hoppers 30 are opened, and are finally discharged onto a discharge chute 36]  corresponding to the combination  [Col. 6 lines 55-64], wherein 20the control unit (Fig. 2: CPU 50) performs the combination calculation based on the weighing value [Col. 6 lines 52-62] corresponding to the mass of the article (Fig. 1:articles “M”) held in each of the plurality of second hoppers (Fig. 1: weighing hoppers 30 (30-1 to 30-N)) [Col. 6 lines 52-62:  The combinational calculating means 52 is operable to select, based on the detected weights (represented by the digital weight signals DW-1 to DW-N) outputted from the analog-to-digital converter 8, a combination of the , and in a state in which a part of the second hoppers (Fig. 1: weighing hoppers 30 (30-1 to 30-N)) has been removed [Abstract: A combinational weighing or counting apparatus of a type in which the weighing hopper (30) once removed and subsequently remounted or the weighing hopper (30) from which the relatively large appendant has been separated naturally by gravity can be automatically reset to resume its participation in the combinational calculation. The apparatus includes an automatic resetting means (56) excludes, when the removal of the weighing hopper (30) is detected, weights detected by respective weight detecting means (1-1 to 1-N) corresponding to the removed weighing hopper (30) to allow the combinational weighing or counting to continue on the basis of weights of the articles M weighed by the remaining weighing hoppers (30)] from the plurality of second hoppers (Fig. 1: weighing hoppers 30 (30-1 to 30-N)), the control unit (Fig. 2: CPU 50) continues 25the combination calculation [Col. 3 lines 47-50:  weight detecting means associated with the weighing hoppers, respectively, for detecting a weight of articles to be weighed which have been supplied into the respective weighing hopper, and operable to select a combination of a plurality of articles which falls within an acceptable range of total value with respect to a target value by combining respective weights or numbers of the articles] based on the weighing value corresponding to the mass of the article (Fig. 1:articles “M”) held in each of the plurality of second hoppers (Fig. 1: weighing hoppers 30 (30-1 to 30-N)) [Col. 9 lines 42-48:  the combinational calculation is carried out at step S5 and, during this combinational calculation, the weighing hopper 30 which has given rise to an abnormal weight is excluded. By this combinational calculation at step S5, it is ascertained at step S6 if there is a combination of weights failing within the acceptable range of total weight with respect to the target value] other than the part of the second hoppers (Fig. 1: weighing hoppers 30 (30-1 to 30-N)) (Fig. 4: flowchart calculation is provided weighing) [Col. 8 lines 60-65: weighing hopper 30 is removed or whether or not the appendant of the articles M to be weighed adhering to the .  

Claim 2 (as best interpreted). Dependent on the combination weighing device according to claim 1. Fujitani further discloses the weighing unit  [Col. 6 lines 50-55:  a zero-point adjusting means 54] performs zero point correction of the weighing value [Col. 9 lines 35-42] 5obtained by the weighing unit and corresponding to the mass of the article (Fig. 1:articles “M”) held in the part of the second hoppers (Fig. 1: weighing hoppers 30 (30-1 to 30-N)) when the part of the second hoppers (Fig. 1: weighing hoppers 30 (30-1 to 30-N)) after removal is attached [Col. 9 lines 35-42:  The weighing hopper 30 deemed as remounted is subjected to the zero-point adjustment at step S8 and the abnormality flag is reset before it is automatically resumed. In other words, by a process at step S9, articles M to be weighed are loaded into the empty weighing hopper 30, the weight of which is inputted at step S2 during the subsequent cycle of combinational weighing to thereby accomplish an automatic participation in the combinational calculation].  

Claim 3 (as best interpreted). Dependent on the combination weighing device according to claim 2.   Fujitani further discloses 10the control unit (Fig. 2: CPU 50) continues the combination calculation based on the weighing value corresponding to the mass of the article (Fig. 1:articles “M”) held in each of the plurality of second hoppers (Fig. 1: weighing hoppers 30 (30-1 to 30-N)) [Col. 8 lines 1-5:  the zero-point adjustment is regularly performed at intervals of a predetermined number of weighing cycles, for example, once every ten weighing cycles. In this way, based on the digital weight signals DW-1 to DW-N issued from the associated weighing hoppers 30 which have been subjected to the zero-point adjustment, a combinational calculation is performed by the combinational calculating means 52] including a part of the second hoppers (Fig. 1: weighing hoppers 30 (30-1 to 30-N)) when the weighing unit performs zero point correction [Col. 9 lines 28-50:  Whether or not the weighing hopper 30 once removed from the apparatus is remounted is determined by whether or not the weight data inputted at step S2 is, when compared with the initial value relevant to the empty weighing hopper 30 stored in the memory 16, of an output level substantially equal to the initial value... Referring back to FIG. 3, the combinational calculation is carried out at step S5 and, during this combinational calculation, the weighing hopper 30 which has given rise to an abnormal weight is excluded. By this combinational calculation at step S5, it is ascertained at step S6 if there is a combination of weights failing within the acceptable range of total weight with respect to the target value].
15Claim 4 (as best interpreted). Dependent on the combination weighing device according to claim 1. Fujitani further discloses the control unit (Fig. 2: CPU 50) starts the combination calculation based on the weighing value [Col. 8 lines 60-65] corresponding to the mass of the article (Fig. 1:articles “M”) held in each of the second hoppers (Fig. 1: weighing hoppers 30 (30-1 to 30-N)) other than a part of the second hoppers (Fig. 1: weighing hoppers 30 (30-1 to 30-N)) when removal of the part of the second hoppers (Fig. 1: weighing hoppers 30 (30-1 to 30-N)) included in the plurality of second hoppers (Fig. 1: weighing hoppers 30 (30-1 to 30-N)) is 20detected (Fig. 4: flowchart calculation is provided weighing) [Col. 8 lines 60-65: weighing hopper 30 is removed or whether or not the appendant of the articles M to be weighed adhering to the weighing hopper 30 are separated naturally can be detected at step S4. The input data given by the weighing hopper 30 for which the abnormality flag has been set is inhibited from participating in the subsequent cycle of combinational weighing].  
  
Claim 5 (as best interpreted).. Dependent on the combination weighing device according to claim 1. Fujitani further discloses the control unit (Fig. 2: CPU 50) starts the combination calculation based on the weighing value corresponding to the mass of the article (Fig. 1:articles “M”) held in each of the second 25hoppers (Fig. 1: weighing hoppers 30 (30-1 to 30-N))[Abstract ] other than a part of the second hoppers (Fig. 1: weighing hoppers 30 (30-1 to 30-N)) when an error of the part of the second hoppers (Fig. 1: weighing hoppers 30 (30-1 to 30-N)) included in the plurality of second hoppers (Fig. 1: weighing hoppers 30 (30-1 to 30-N)) is 28FP19-0253-OOUS-ISD detected (Fig. 4 discloses logic for determining missing hopper) [Col. 7 lines 20-45: An analog-to-digital (A/D) converter 8 outputs an abnormality signal AS in the event of occurrence of an under-scale as a result of removal of one or some of the weighing hoppers 30 from the apparatus or as a result of natural separation] with Logic in fig. 4 completed [Col. 8 lines 60-65: weighing hopper 30 is removed or whether or not the appendant of the articles M to be weighed adhering to the weighing hopper 30 are separated naturally can be detected at step S4 (Fig. 4). The input data given by the weighing hopper 30 for which the abnormality flag has been set is inhibited from participating in the subsequent cycle of combinational weighing].   

10Claim 7 (as best interpreted). Dependent on the combination weighing device according to claim 1. Fujitani further discloses the control unit stops a discharging operation [Col. 10 lines 25-35:   On the other hand, the decision at step S8a indicate that of the selected weighing hoppers 30 the weighing hopper 30 subject to the zero-point adjustment is found, a zero-adjustment flag is set in such weighing hopper 30 at step S8b. Then, an Open/Close flag of the pool hopper 28 associated with such weighing hopper 30 is reset, followed by inhibition of the opening of the discharge gate 40 of such associated pool hopper 28 at step S8c. In this way, no articles M to be weighed are supplied to the weighing hopper 30] of the first hopper (Fig. 1: pool hoppers 28 (28-1 to 28-N)) on an upstream side of the part  of the second hoppers (Fig. 1: weighing hoppers 30 (30-1 to 30-N)), and a conveying operation of the conveyance unit (Fig. 1: supply conveyor 21) on the upstream side of the part of the second hoppers (Fig. 1: weighing hoppers 30 (30-1 to 30-N)) [Col. 10 lines 25-35: Then, an Open/Close flag of in a state of removal of the part of the second hoppers (Fig. 1: weighing hoppers 30 (30-1 to 30-N)) [Col. 10 lines 25-35]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujitani (US 5736684; “Fujitani”) in further view of Sashiki (US 4609058; “Sashiki”).  

Claim 6. Dependent on the combination weighing device according to claim 1. Fujitani does not explicitly disclose a user inputting a removed hopper specifically Fujitani does not explicitly disclose: 
the control unit starts the combination calculation based on the weighing 5value corresponding to the mass of the article held in each of the second hoppers other than a part of the second hoppers when an operation for removing the part of the second hoppers included in the plurality of second hoppers from the combination calculation is input.  

Sashiki teaches a circuit for detecting a malfunction in any of the weighing machines, and a circuit for excluding weighing machines, detected as having malfunctioned, from participation in combinatorial weighing [Abstract] where malfunctioning sensors are provided on the gates on each of the components of a weighing station (e.g. if hopper is removed sensor would report the control unit (Fig. 2 starts the combination calculation based on the weighing 5value corresponding to the mass of the article held in each of the second hoppers [Col. 11 lines 30-40: Therefore, according to the present invention, if some of the N weighing stations of the weighing apparatus should become unusable because of a malfunction, the weighing operation is allowed to continue while automatically determining whether desirable weighing results are being obtained in a situation where the number of malfunctioning weighing stations does not exceed a set value. This makes it possible to reduce occassions in which production activity is upset by the occurrence of a malfunction] other than a part of the second hoppers (Fig. 12d weighing hoppers) when an operation for removing the part of the second hoppers included in the plurality of second hoppers (Fig. 12d weighing hoppers) from the combination calculation is input [Col. 5 lines 25-35:  Where the problem is such that immediate repair is not possible, the operator manipulates a so-called "non-participation" switch to exclude the faulty weighing station from the weighing operation. Even if several of the weighing stations malfunction, therefore, the conventional method allows the weighing operation to be resumed without shutting down the weighing apparatus].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Shashiki’s capability to select a weighing hopper from combination computation during production and use it with Fujitani’s weight processing during production because the selection improves the efficiency of the weight based production process by allowing a weighing station in question to be removed without impacting processing by the remaining weighing stations [Shashiki Abstract].

Claim 8. Dependent on the combination weighing device according to claim 5. Fujitani does not explicitly disclose: 
a notification unit configured to give notification about the error of the part of the second hoppers included in the plurality of second hoppers. 

Sashiki teaches a circuit for detecting a malfunction in any of the weighing machines, and a circuit for excluding weighing machines, detected as having malfunctioned, from participation in combinatorial weighing [Abstract] where malfunctioning sensors are provided on the gates on each of the components of a weighing station (e.g. if hopper is removed sensor would report malfunction).  Shashiki further teaches a notification unit (Fig. 4: decision unit 112 issues alarm 114) [Col. 8 lines 23-35: alarm and lamp indicator for each weigh station] configured to give notification about the error of the part of the second hoppers (Fig. 1: weigh hoppers 12d)  included in the plurality of second hoppers [Col. 8 lines 23-35: the decision unit 112 sends a signal to an operation half circuit 113, such as by activating a lamp or buzzer, and to send a drive inhibit signal to the drive control unit 34. It should be noted that maintenance can be facilitated by providing a lamp for each weighing station, each lamp indicating whether the corresponding weighing station is participating, i.e., operating normally, or not participating, i.e., malfunctioning. An alarm circuit 114 serves as a monitor and, in response to a signal received from the malfunction detection unit 101, produces an output indicative of the malfunctioning weighing station and of the type of malfunction].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Sashiki’s notification alarm and weigh station indicator for a non-participating weigh stations with Fujitani’s processing of combination weight and weigh stations because timely notification to the device maintainers of a malfunction with quick identification of which weigh station requires attention during the next service period improves the reliability of the device and efficiency in minimizing production downtime [Sashiki Col1 lines 25-30:].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujitani (US 5736684; “Fujitani”) in view of Sashiki (US 4609058; “Sashiki”) and in further view of Sagastegui (US 5379923; “Sagastegui”).  
  
Claim 9. Dependent on the combination weighing device according to claim 1. Fujitani further discloses each of the plurality of first hoppers (Fig. 1: pool hoppers 28 (28-1 to 28-N)) is provided on a downstream side of the conveyance unit (Fig. 1: supply conveyor 21).
Fujitani does not explicitly disclose:

1) first hoppers are detachable.
2)  In a state of removal of a part of the first hoppers included in the 25plurality of first hoppers  the control unit continues the combination calculation based on the weighing value corresponding to the mass of 29FP 19-0253-00US-ISD the article held in each of the second hoppers other than the second hopper on the downstream side of the part of the first hoppers.  

With regard to 1)  Sagastegui teaches a weighing device with a plurality of hoppers (Col. 1 lines 1-5).  Sagastegui further teaches all the hoppers are removable [Col. Lines 3-12:  A further requirement of many weighing machines having a plurality of hoppers is ease of inspection, maintenance and disassembly for cleaning. For example, customers often specify that the hoppers must be removable from the weighing machine without tools. In accordance with these design requirements, weighing machines have releasable couplings between the hoppers and the machine frames. Examples of such hoppers and their couplings] and [Col. 6 lines 16-30]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Sagastegui’s structure for removable attachments for the hoppers as attachments for Fujitani’s hoppers because the attachments improve maintenance efficiency for required hopper sanitization [Col. 6 lines 16-30]. 

With regard to 2) Sashiki teaches a circuit for detecting a malfunction in any of the weighing machines, and a circuit for excluding weighing machines, detected as having malfunctioned, from participation in combinatorial weighing [Abstract] where malfunctioning sensors are provided on the gates on each of the components of a weighing station (e.g. if hopper is removed sensor would report malfunction).  Shashiki further teaches a state of malfunction (e.g. interpreted to include hopper removal) of a part of the first hoppers (Fig. 1: pool hoppers 12b with limit switch on gate 12c) included in the 25plurality of first hoppers (Fig. 1: pool hoppers 12b) the control unit (Fig. 2: control unit 20) continues the combination calculation based on the weighing value [Col. 11 lines 40-67] corresponding to the mass of 29FP 19-0253-00US-ISDthe article [Col. 11 lines 40-67] held in each of the second hoppers (Fig. 1: weigh hoppers 12d) other than the second hopper (Fig. 1: weigh hoppers 12d) on the downstream side of the part of the first hoppers (Fig. 1: pool hoppers 12b with limit switch on gate 12c) [Col. 1 lines 32-37: a weighing station 12 includes a dispersing feeder 12a, a pool hopper 12b, a pool hopper gate 12c, a weighing hopper 12d, a weight sensor 12e, and a weighing hopper gate 12f]  [Col. 11 lines 40-67:  embodiment of figure 3 provides malfunction sensors on all hopper gates 12c and 12f such as limit switches in the pool and discharge gate areas and report the malfunction to the malfunction detector] [Col. 12 lines 42-50: When the malfunction sensors report a malfunction the associated [entire] weighing station for that malfunction are excluded from combinatorial computations].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Sashiki’s gate sensors on each hopper discharge for identifying malfunctioning/unusable hoppers and processing for removing the associated weighing hopper calculations from the combination calculation to modify Fujitani’s hoppers by adding gate sensors to the hoppers and malfunction processing because monitoring each hopper for each weighing station chute for malfunctions and if found removing the chutes weight component from the combination .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujitani  in view of Sagastegui and Sashiki and in further view of Kageyama (JP 2017138188; “Kageyama” translation provided for citation).

Claim 10. Dependent on the combination weighing device according to claim 1. 
Fujitani does not explicitly disclose:
third hoppers are detachable.
a plurality of third hoppers on a downstream side of the plurality of second hoppers, and each configured to receive the article discharged from corresponding one of the plurality of second hoppers, temporarily hold the received article, and then discharge the article downstream, wherein 10in a state of removal of a part of the third weighing hoppers included in the plurality of third weighing hoppers.
wherein 10in a state of removal of a part of the third weighing hoppers included in the plurality of third weighing hoppers the control unit continues the combination calculation based on the weighing value corresponding to the mass of the article held in each of the second hoppers other than the second hopper on an upstream side of the part of 15the third hoppers.

With regard to 1) Sagastegui teaches a weighing device with a plurality of hoppers (Col. 1 lines 1-5).  Sagastegui further teaches all the hoppers are removable [Col. Lines 3-12:  A further requirement of many weighing machines having a plurality of hoppers is ease of inspection, maintenance and disassembly for cleaning. For example, customers often specify that the hoppers must be removable from the weighing machine without tools. In accordance with these design requirements, weighing machines have releasable couplings between the hoppers and the machine frames. Examples of such hoppers and their couplings] and [Col. 6 lines 16-30]. 


With regard to 2) Kageyama teaches a weighing device using an array of hoppers (Fig.1). Kageyama further teaches a plurality of third hoppers (Fig. 1: booster hoppers 7) on a downstream side (Fig. 1: weighing hoppers feed through 6b into booster hoppers) of the plurality of second hoppers (Fig. 1: weighing hoppers 6) [0020], and each configured to receive the article discharged from corresponding one of the plurality of second hoppers [0019 Further, each weighing hopper 6 discharges the temporarily stored article A downward by opening the gate 6a or the gate 6b] (Fig. 1: weighing hoppers 6) [0020 Each booster hopper 7 is arranged below the gate 6a of each weighing hopper 6.  Each booster hopper 7 has a gate 7a that can be opened and closed with respect to its bottom], temporarily hold the received article, and then discharge the article downstream [0020 By closing the gate 7a, each booster hopper 7 temporarily stores the article A discharged from the gate 6a side of the corresponding weighing hopper 6. Further, each booster hopper 7 opens the gate 7a to discharge the temporarily stored article A downward]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Kageyama’s third set of hoppers below the weighing hoppers with Fujitani’s weighing hoppers because a third set of hoppers underneath the weighing hoppers control the rate and flow of the discharged articles to meet production needs and reduce damage to the article with controlled rates [Kageyama 0004].
With regard to 3) Sashiki teaches a circuit for detecting a malfunction in any of the weighing station, and a circuit for excluding weighing stations, detected as having malfunctioned, from 10in a state of a malfunctioning (e.g. interpreted to include removed)  part of the weighing hoppers [Col. 11 lines 40-67:  embodiment of figure 3 provides malfunction sensors on all hopper gates 12c and 12f such as limit switches in the pool and discharge gate areas and report the malfunction to the malfunction detector] & [Col. 12 lines 42-50: When the malfunction sensors report a malfunction the associated [entire] weighing station for that malfunction are excluded from combinatorial computations] included in the plurality of weighing hoppers the control unit (Fig. 2: control unit 20) continues the combination calculation [Col. 12 lines 42-50] based on the weighing value corresponding to the mass of 29FP 19-0253-00US-ISD the article held in each of the functioning second hopper on an upstream side of the part of the third hopper [Col. 12 lines 42-50: When the malfunction sensors (e.g. sensors on each hopper gate) report a malfunction the associated weighing station (e.g. hoppers in the weighing station chute) for that malfunction the weight calculations are excluded from combinatorial computations]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Sashiki’s gate sensors on each hopper discharge for identifying malfunctioning/unusable hoppers and processing for removing the associated weighing hopper calculations from the combination calculation to modify Fujitani’s hoppers by adding gate sensors to the hoppers and malfunction processing because monitoring each hopper for each weighing station chute for malfunctions and if found removing the chutes weight component from the combination calculation improves the efficiency of the combination weighing device by allowing the device to continue to process the product through functioning weigh station chutes without shutting down the entire device due to a weigh station chute  malfunction [Abstract Sashiki].
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:


Prior Art Document Identifier
Inventor
Comment
US 4727947
Naito; Kazufumi
national weighing system with a plurality of weighing devices employs at least three central processing units such as microprocessors. One keeps monitoring the weight information from the weighing devices and analyzes stability of weight data. 
US 4678046
Mosher; Oren A.
 scales and select a product near in weight to a predetermined fractional target weight 
US 5211253
Davis, Jr.; Thornton R.
combination search on all of the balances which are in a ready state including any balances which reach the ready state almost immediately before a signal to discharge a selected combination


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856